 

 

USDS SDNY
DOC NT March 31, 2020
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT poc #: _______
SOUTHERN DISTRICT OF NEW YORK |}, args FILED: 9 —3-2-1 —

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
TELECONFERENCE

 

 

 

 

 

 

 

-Y-
20 -CR- ( 109} ( ucK
Luilly Fernandez MM

Defendant(s).
wn x

 

Defendant Luilly Fernandez hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

Initial Appearance/Appointment of Counsel

Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
oy Status and/or Scheduling Conference

Plea/Trial/Sentence

Luilly Fernandez/ S?Z9 Sarah Wh. Sacka

Defendant’s Signature Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Luilly Fernandez Sarah M. Sacks
Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable teleconference technology.

Date U.S. District Judge/L_S—Magistrate Judge

 

 

 
